J-S87021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.W.M.                                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

S.M.F.

                            Appellant                No. 1116 MDA 2016


                  Appeal from the Order Entered June 23, 2016
               In the Court of Common Pleas of Lancaster County
                       Civil Division at No(s): CI-13-03345


BEFORE: LAZARUS, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY SOLANO, J.:                        FILED DECEMBER 22, 2016

        S.M.F. (“Mother”) appeals from the June 23, 2016, custody order as to

the parties’ children, K.J.M. and B.W.M. (collectively, “the Children”). Upon

careful review, we affirm.

                         Factual and Procedural History

        K.J.M. was born in September 2009; B.W.M. was born in April 2011.

K.J.M. is currently in first grade, and B.W.M. attends kindergarten.      N.T.,

5/23/16, at 104; Trial Court Opinion, filed Aug. 11, 2016, at 23 n.2.

        R.W.M. (“Father”) and Mother (collectively, “the Parents”) separated in

2012. N.T., 5/23/16, at 46, 53, 92; N.T., 6/8/16, at 222. Mother has been

the primary physical custodian of the Children since that time.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S87021-16


     Mother and the Children live in Manheim, Lancaster County with

Mother’s current husband (“Husband”). Mother is 28 years old, and the

Children are her only children. N.T., 5/23/16, at 89-90; Trial Ct. Op. at 4.

Mother has a high school diploma but no higher education; she had not

worked during the three years preceding the 2016 custody hearing but had

previously been employed repairing vacuum cleaners. Mother met Husband

in late 2012 and married him on May 28, 2016.          N.T., 6/8/16, at 222.

Husband has completed one year of college. N.T., 5/23/16, at 46-48. Until

the summer of 2016, he was employed by Sunoco LP for approximately

three years in its office in Reading, Berks County, where he worked in

information technology, earning $63,000.00 per year.

     After he separated from Mother, Father moved to Reading.           N.T.,

5/23/16, at 5-6, 64, 92-93, 124, 136-37.       Father now lives in Sinking

Spring, Berks County and works in a candy factory in Lancaster. Father lives

with a roommate (“Roommate”) and with his current girlfriend (“Girlfriend”).

When K.J.M. was born, Father, Mother, and Roommate lived together, and

the Children call Roommate their “Uncle.” Id. at 134-36, 144; N.T., 6/8/16,

at 195. Father’s Girlfriend has three children of her own, and custody of her

youngest child is shared between Girlfriend and that child’s father.    N.T.,

6/8/16, at 196-97; Trial Ct. Op. at 12-13.

     “Father pays approximately $500.00 per month in child support.

Father consistently meets his child support obligation.”   Trial Ct. Op. at 5


                                    -2-
J-S87021-16


(citing N.T., 5/23/16, at 21-22). The salary of Mother’s Husband is the only

income in Mother’s household other than child support; if she needs money

for something personal, she has to ask Husband for it. Trial Ct. Op. at 6.

Expenditures in Mother’s household for the Children come out of Father’s

child support obligation; if the child support obligation is insufficient, Mother

asks Husband for money, which he gives to her only “[w]hen it is financially

viable.”   N.T., 5/23/16, at 57.     Mother had to withdraw K.J.M. from a

scouting organization because she could not afford the expenses associated

with the organization. Trial Ct. Op. at 7.

      Mother’s Husband has claimed the Children as dependents on his

income tax returns for the past three years.       N.T., 5/23/16, at 170.     He

testified that the income tax refund he received was sufficient to allow him

to pay $3,000.00 towards his wedding with Mother in 2016.            Id. at 58.

Mother testified that she did not know that Husband listed the Children as

dependents on his income tax returns. Id. at 109.

      There is no dispute that both of the Parents are capable of attending to

the daily physical, emotional, developmental, and educational needs of the

Children. Trial Court Order, dated June 23, 2016, at 11. Similarly, there are

no concerns about the mental or physical condition of either party or of any

member of either party’s household. Id. at 13.

      According to Mother, on two occasions she called the Lancaster County

Children and Youth Social Service Agency (“the Agency”) to complain about


                                      -3-
J-S87021-16


Father’s care of the Children when they were in his custody. However, when

asked during cross-examination whether the Children had been neglected by

Father, Mother stated only that B.W.M. once had a dirty diaper when he was

returned from Father’s care and “it was caked on.” N.T., 5/23/16, at 126.

She was “not sure if you would call that neglect.”     Id.   Both of Mother’s

referrals to the Agency resulted in no action taken against Father. Id.

      Father presented evidence that Mother may be undermining his

relationship with the Children by having them call him by his first name. On

May 28, 2014, as Father was picking up the Children at a physical custody

exchange, Mother referred to Father by his first name when addressing

B.W.M.   N.T., 5/23/16, at 32-33.    When Father returned the Children, he

heard their maternal grandmother, C.A.F. (“Maternal Grandmother”), also

refer to Father by his first name when addressing the Children. Id. at 33.

Maternal Grandmother then told the Children that Father “is your other

daddy,” and the Children responded, “[Y]eah, I know.” Id. Since then, the

younger child, B.W.M., has sometimes been referring to Father by his first

name.    Id. at 33, 81, 97-98, 141-42.    Father would later relate that “[i]t

comes out so naturally, as if [B.W.M.] hears it all the time.”     Id. at 33.

Father fears that B.W.M. does not know who that child’s father is, or that the

child is being told otherwise. Id. During Father’s most recent visit with the

Children, B.W.M. referred to Father by his first name five times within the

first two hours and eleven times overall.       Id.   There is contradictory


                                    -4-
J-S87021-16


evidence as to whether the older child, K.J.M., also refers to Father by his

first name. Id. at 97, 145-46.

      Additionally, Father presented evidence relating to Mother’s failure to

transport the Children to a court-ordered location for exchanging the

Children for Father’s regularly scheduled periods of partial custody. In June

2015, Mother advised Father that she was having “car problems” and that “it

was going to be a little while until she was able to get her car fixed.” N.T.,

5/23/16, at 9.    Father therefore agreed to receive the Children close to

Mother’s residence, eliminating Mother’s responsibility for transportation.

Id. at 9-10. As the trial court later stated:

      [I]n any given period of two weeks, Father covered the extra
      distance ten times and spent approximately three hours and
      twenty minutes more time in his vehicle than would have been
      the case if Mother had abided by the Order by bringing the
      Children to the designated physical custody exchange location.

Trial Ct. Op. at 25. Mother never offered to compensate Father for his time

and expenses associated with this additional travel. Id. at 26.

      On July 29, 2015, a custody conciliation conference was held pursuant

to a custody complaint for modification filed by Mother; the conference

resulted in a recommended order that was entered on September 30, 2015.

Trial Ct. Op. at 1. The Parents agreed by stipulation that the recommended

order be made a final order, and the trial court complied on October 19,

2015. Id. at 2. Pursuant to this order, the Parents shared legal custody of

the Children, Mother continued to have primary physical custody of the


                                      -5-
J-S87021-16


Children, and physical custody exchanges were to occur at Oregon Dairy in

Lititz, Lancaster County, which was a halfway point between the Parents’

residences.     Trial Court Order, dated Sept. 30, 2015, at 1-2, 4; N.T.,

5/23/16, at 10.1

       From November 19, 2015, to December 12, 2015, Father provided all

of the transportation for the Children, because Mother’s car had become

inoperable.    Trial Ct. Op. at 18 (citing N.T., 5/23/16, at 12-13).    On New

Year’s Eve 2015, Maternal Grandmother transported the Children to the

custody exchange. Id. at 19 (citing N.T., 5/23/16, at 16).

       When Mother continued not to be able to meet at the court-ordered

location, N.T., 5/23/16, at 37, Father became frustrated and stopped seeing

the Children. The trial court later concluded that, for at least five months

prior to the relocation order at issue, Father had only seen the Children

once, on Easter Sunday 2016.              N.T., 5/23/16, at 16; Trial Ct. Order,

6/23/16, at 3; Trial Ct. Op. at 19. For this Easter meeting, Father provided

all of the transportation and picked up and returned the Children close to

Mother’s residence.

       On February 17, 2016, Father filed a petition for contempt against

Mother, alleging that, from early July 2015 until October 10, 2015, and

again from December 31, 2015, until the date of the petition, Mother
____________________________________________


1
 The Trial Ct. Order, 6/23/16, at 2, stated that the Parents’ residences “are
approximately 35 miles apart.”



                                           -6-
J-S87021-16


consistently failed to transport the Children to the agreed-upon and court-

ordered physical custody exchange location, Oregon Dairy.                Pet. for

Contempt, 2/17/16, at 2-4; Trial Ct. Order, 6/23/16, at 2.2           Mother had

done nothing to rectify her transportation issues and had told Father that he

had to drive to Manheim or would not see the Children. N.T., 5/23/16, at

37.

       In 2016, Mother’s Husband was informed that his job would move to

Dallas, Texas. As the trial court recited:

       Husband’s employer will be closing its Reading office and has
       offered him the same position he currently holds but in its office
       in Dallas, Texas.

       Husband was formally advised by his employer of the
       Pennsylvania office closure and his possible transfer to Dallas in
       February 201[6].

       Husband’s employer has paid for his college as a benefit of
       employment and has advanced some costs associated with
       Husband’s removal to Dallas. As of the date of the hearing,
       these sums amounted to $8,000.00.

       If Husband does not transfer to his employer’s Dallas office, he
       will owe his employer the approximate amount of $8,000.00.

Trial Ct. Op. at 7 (citing N.T., 5/23/16, at 49, 52, 70). Husband discussed

the job relocation with Mother and with his family – but not with Father –

and decided to accept the transfer.            He notified Sunoco and was told to
____________________________________________


2
  The petition for contempt specified that Maternal Grandmother transported
the Children to Oregon Dairy on December 31, 2015; the last day that
Mother transported the Children herself was December 12, 2015. Pet. for
Contempt at 2.



                                           -7-
J-S87021-16


report to the Dallas office by August 1, 2016.        N.T., 5/23/16, at 50-52.

Husband is not from Dallas, has no ties there, and testified that he would

refuse to pay for the Children to fly from Texas to Pennsylvania to see

Father if the Children were allowed to relocate to Dallas. Id. at 51, 63-65.

          On March 22, 2016, Father filed a “Counter-Affidavit Regarding

Relocation.”      There is nothing in the record about relocation prior to this

filing.     In the Counter-Affidavit, Father states that he “object[s] to the

relocation” and “object[s] to the modification of the custody order.”          By

order dated March 28, 2016, a hearing was scheduled for May 23, 2016.

The trial court explained:

          On April 14, 2016, Mother filed a Petition for Modification of
          Custody Order, which included Mother’s Relocation Notice
          Pursuant to 23 Pa.C.S.A. 5337(c) addressing Mother’s proposed
          relocation to Dallas, Texas.

          On April 18, 2016, Father filed a Second Petition for Contempt
          against Mother. Father’s Second Petition for Contempt accused
          Mother of permitting her then fiancé (who is now her husband)
          to be identified by the [C]hildren as their father.

          Mother’s Petition for Modification of Custody Order and Father’s
          Second Petition for Contempt were consolidated to be heard on
          the same date and time as Father’s first Petition for Contempt
          and Counter-Affidavit Regarding Relocation.

Trial Ct. Op. at 2-3.

          Around this time, Mother borrowed Husband’s automobile to take the

Children to a doctor’s appointment.          Mother was involved in a traffic

collision, and Husband’s car was “totaled” for insurance purposes.           N.T.,

5/23/16, at 57. Husband then bought a new vehicle for himself. Id.

                                       -8-
J-S87021-16


     During the hearing on May 23, 2016, Mother testified that she wanted

to relocate to Dallas because she believed that the Children will be in a

better financial situation if the relocation were granted.   N.T., 5/23/16, at

91. Mother did not anticipate any enhancement to her or to the Children’s

quality of life if they were permitted to move, however, and she did not plan

to work after she moved to Dallas.    Id. at 61, 63, 101.     If the relocation

were to be granted, Mother recognized that she would need to pay for

transportation for the Children to see Father – she “guess[ed]” she “would

have to figure out some sort of way.”     Id. at 116.    Mother believed that

Father should share in the cost burden of transporting the Children.

Nevertheless, Mother had asked Father to agree to the relocation, in

exchange for which she would reduce Father’s child support obligation and

would pay for the transportation of the Children to Pennsylvania.       Id. at

116-17.

     Husband testified that, since he does not have a college degree, the

only places where he could find employment similar to his current position

would be in California, Colorado, Texas, or Utah.       N.T., 5/23/16, at 50.

Husband emphasized that moving to Dallas is a better option than staying in

Manheim and taking an annual pay cut of $20,000 to $30,000. Id. at 53.

Husband opined that Father should pay for any costs associated with the

Children having to fly back and forth between Texas and Pennsylvania. Id.

at 63-65. Husband added that he felt that Father should have already been


                                    -9-
J-S87021-16


paying for transportation costs in full while they have been living in

Pennsylvania.    Id. at 64.   Husband stressed that he paid for repairs for

Mother’s vehicle, which ultimately stopped working; Husband considered the

money for these repairs to be a contribution towards transportation costs.

Id. at 57.

      Husband admitted that “it is very important” for the Children to

maintain the relationship with Father. N.T., 5/23/16, at 66. Nevertheless,

when asked how that relationship was going to be possible if the Children

are relocated to Dallas, Husband answered: “I don’t feel at this point it is

any different than him moving to Reading for no reason other than to live

with his friend. I don’t feel it is any different in concept.” Id.

      Father testified that, “[i]n the event that Mother’s relocation request is

denied and Father is awarded primary physical custody of the Children,

Father would be able to care for the Children with the assistance of his

Roommate, his [Girlfriend], and a day care provider.”        Trial Ct. Op. at 14

(citing N.T., 5/23/16, at 161-64). Father added that if he is granted primary

physical custody, he would break his present lease if necessary to

accommodate the Children in a larger residence.          Id. at 15 (citing N.T.,

5/23/16, at 165, 168).

      A second hearing was held on June 8, 2016, about a week after Mother

married Husband. During this hearing, the parties stipulated to Mother and

Husband’s marriage, and Girlfriend testified, providing some biographical


                                      - 10 -
J-S87021-16


information and reinforcing Father’s and Roommate’s testimony about their

living arrangement. N.T., 6/8/16, at 195-99, 222.

       On June 23, 2016, the trial court issued an order:                (1) denying

Mother’s relocation request; (2) ordering that, if Mother moved to Dallas,

then primary physical custody of the Children would transfer to Father; (3)

holding Mother in willful contempt for failing to transport the Children to the

designated custody exchange location; and (4) awarding Father $1,680.00

in counsel fees to be paid by Mother as a sanction for her contempt. Trial

Ct. Order, 6/23/16, at 7, 16, 18-20.3              In a later opinion, the trial court

explained that it had denied Mother’s relocation decision because Mother had

failed to establish that the proposed relocation to Dallas would serve the

best interests of the Children as required by 23 Pa.C.S. § 5337(i)(1) and the

factors set forth in Section 5337(h). Trial Ct. Op. at 21.

       On July 16, 2016, Mother filed this timely appeal.

                                         Issues

       Mother raises the following issues for our review:

       1.    WHETHER THE LOWER COURT PROPERLY ANALYZED AND
       APPLIED THE CUSTODY RELOCATION FACTORS FOUND IN 23
       Pa.C.S. 5337(h).

       2.    WHETHER THE LOWER COURT’S DENIAL OF MOTHER’S
       RELOCATION REQUEST [(A)] WAS AN ABUSE OF DISCRETION,
       [(B)] WAS BASED ON FINDINGS THAT CANNOT BE SUSTAINED
____________________________________________


3
  The order did not specify the statute or Rule of Civil Procedure upon which
the contempt sanction was based. Trial Ct. Order, 6/23/16, at 19.



                                          - 11 -
J-S87021-16


      UNDER THE EVIDENCE SUBMITTED AT TRIAL, [(C)] WAS
      UNREASONABLE IN LIGHT OF THE FACTS SUBMITTED AT TRIAL
      AND [(D)] WAS NOT IN THE BEST INTEREST OF THE CHILDREN.

      3.   WHETHER THE LOWER COURT INCORRECTLY ANALYZED
      THE NATURE, QUALITY AND EXTENT OF THE INVOLVEMENT AND
      DURATION OF CHILDREN’S RELATIONSHIP WITH APPELLANT
      WHO WAS PROPOSING TO RELOCATE TO TEXAS, AS COMPARED
      TO THE NON-RELOCATING FATHER (APPELLEE), SIBLINGS AND
      SIGNIFICANT OTHER PERSONS IN CHILDREN’S LIVES.

      4.  WHETHER THE LOWER COURT INCORRECTLY ANALYZED
      THE NATURE, QUALITY, EXTENT OF INVOLVEMENT, AND
      DURATION OF APPELLEE’S RELATIONSHIP WITH THE CHILDREN.

      5.  WHETHER THE LOWER COURT COMMITTED AN ERROR OF
      LAW, AND ABUSED ITS DISCRETION IN THE AWARD OF
      COUNSEL FEES TO FATHER.

Mother’s Brief at 7 (answers omitted).

                                    Custody

      Mother’s first four issues all relate to the trial court’s application of the

Custody Act’s provisions relating to custody and relocation, and we therefore

address all four issues together as part of a general review of the court’s

application of the Act.

      We begin by acknowledging our scope and standard of review in

custody cases:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer
      to the presiding trial judge who viewed and assessed the
      witnesses first-hand. However, we are not bound by the trial
      court's deductions or inferences from its factual findings.

                                      - 12 -
J-S87021-16


     Ultimately, the test is whether the trial court's conclusions are
     unreasonable as shown by the evidence of record. We may
     reject the conclusions of the trial court only if they involve an
     error of law, or are unreasonable in light of the sustainable
     findings of the trial court.

D.K. v. S.P.K., 102 A.3d 467, 478 (Pa. Super. 2014).

     When considering whether to grant relocation, the court must analyze

the ten factors set forth in the relocation provision of the Custody Act, 23

Pa.C.S. § 5337:

     (h) Relocation factors.--In determining whether to grant a
     proposed relocation, the court shall consider the following
     factors, giving weighted consideration to those factors which
     affect the safety of the child:

           (1) The nature, quality, extent of involvement and
           duration of the child's relationship with the party
           proposing to relocate and with the nonrelocating
           party, siblings and other significant persons in the
           child's life.

           (2) The age, developmental stage, needs of the child
           and the likely impact the relocation will have on the
           child's   physical,  educational    and     emotional
           development, taking into consideration any special
           needs of the child.

           (3) The feasibility of preserving the relationship
           between the nonrelocating party and the child
           through suitable custody arrangements, considering
           the logistics and financial circumstances of the
           parties.

           (4) The child's preference, taking into consideration
           the age and maturity of the child.

           (5) Whether there is an established pattern of
           conduct of either party to promote or thwart the
           relationship of the child and the other party.


                                   - 13 -
J-S87021-16


              (6) Whether the relocation will enhance the general
              quality of life for the party seeking the relocation,
              including, but not limited to, financial or emotional
              benefit or educational opportunity.

              (7) Whether the relocation will enhance the general
              quality of life for the child, including, but not limited
              to, financial or emotional benefit or educational
              opportunity.

              (8) The reasons and motivation of each party for
              seeking or opposing the relocation.

              (9) The present and past abuse committed by a
              party or member of the party's household and
              whether there is a continued risk of harm to the child
              or an abused party.

              (10) Any other factor affecting the best interest of
              the child.

23 Pa.C.S. § 5337(h); see Mother’s Brief at 7 ¶ 1. The record clearly and

unequivocally demonstrates that the trial court thoroughly and completely

considered all ten of these factors, as set forth in its order dated June 23,

2016, and expanded upon its analysis of them in its opinion dated August

11, 2016.4       Informed by that order and opinion, we review each factor

briefly below.

____________________________________________


4
  The trial court also applied the general child custody factors stated in 23
Pa.C.S. § 5328(a). Trial Ct. Order, 6/23/16, at 8-13. Nevertheless, Mother
makes no specific argument about the trial court’s analysis of the Section
5328(a) factors. See Mother’s Brief at 26-34. The only mention of Section
5328(a) in Mother’s entire brief is as follows:

       The lower court did not commit an error of law, in that it did
       consider the child custody factors and the child custody
(Footnote Continued Next Page)


                                          - 14 -
J-S87021-16


      (1) The nature, quality, extent of involvement and duration of

the child's relationship with the party proposing to relocate and with

the nonrelocating party, siblings and other significant persons in the

child's life.5   In analyzing this factor, the trial court noted that, although

Mother has been the primary physical custodian of the Children since the

Parents separated, N.T., 5/23/16, at 92, Father also has an established

relationship with them. Trial Ct. Order, 6/23/16, at 2.

      The trial court considered the parents’ physical custody exchanges in

connection with this factor.        Under the court’s order dated September 30,

2015, at 4, the Parents were to meet for physical custody exchanges at

Oregon Dairy, a halfway point between their residences. N.T., 5/23/16, at

10. When Mother initially developed vehicle problems, id. at 9, Father would

facilitate the exchange by driving to a location within walking distance of

Mother’s home in order to retrieve the Children. Trial Ct. Op. at 18 (citing

N.T., 5/23/16, at 12-13). However, when Mother continued to not be able

to meet at the court-ordered location, N.T., 5/23/16 at 37, Father became

frustrated and stopped seeing the Children. The trial court concluded that,
                       _______________________
(Footnote Continued)

      relocation factors as set forth in 23 Pa.C.S. 5337(h) and 23
      Pa.C.S. 5328(a).      However, the lower court’s findings,
      deductions and inferences were not supported by the evidence.

Mother’s Brief at 13.
5
 This first relocation factor corresponds to the third and fourth issues raised
by Mother for this Court’s review on appeal. See Mother’s Brief at 7 ¶¶ 3-4.



                                           - 15 -
J-S87021-16


for at least five months prior to the relocation order, Father had only seen

the Children once. Trial Ct. Order, 6/23/16, at 3; Trial Ct. Op. at 19. The

trial court found Father’s frustration to be understandable and faulted

Mother for making no meaningful attempt to correct the situation. Trial Ct.

Order, 6/23/16, at 3.      The trial court held that the Children had been

deprived of seeing Father, which was not in their best interest.         Id.   We

must accept these findings of the trial court, as they are supported by

competent evidence of record. D.K., 102 A.3d at 478.

      The trial court concluded that Father is more likely than Mother to

encourage and permit frequent and continuing contact between the Children

and the other parent and that “Mother chooses not to cooperate with

Father.”   Trial Ct. Order, 6/23/16, at 12.    Although the trial court did not

explicitly state that this factor weighed in either party’s favor, the implication

of the court’s finding that Mother was at fault for interfering with Father’s

visits with the Children was that this factor was in Father’s favor. Although

we are not bound by the trial court’s deductions or inferences from its

factual findings, we do not find the trial court’s conclusions to be

unreasonable in light of the evidence. See D.K., 102 A.3d at 478.

      (2) The age, developmental stage, needs of the child and the

likely impact the relocation will have on the child's physical,

educational and emotional development, taking into consideration

any special needs of the child. The trial court found that there was no


                                     - 16 -
J-S87021-16


testimony    offered     about   the    “physical,    educational   and   emotional

development” of the Children, which Mother conceded.                Trial Ct. Order,

6/23/16, at 3; Mother’s Brief at 28. The trial court continued:           “The only

inference to be drawn is that the Children will continue to live with Mother

and [Husband].”        Trial Ct. Order, 6/23/16, at 3.      The court added that

“Mother does not work and does not plan on working in Dallas,” id.; see

N.T., 5/23/16, at 61, 63, 101; Trial Ct. Op. at 4, and “Mother’s husband

testified that he will give Mother money for her needs, but all expenses for

the Children must come from the child support she receives from Father.”

Trial Ct. Order, 6/23/16, at 3; accord N.T., 5/23/16, at 15; Trial Ct. Op. at

6-7.

       The trial court concluded that relocation will reduce the Children’s

relationships with family during their critical developmental years:

       If the relocation request is granted, the Children will lose the
       contact they have had with Father (at least until he stopped
       driving to the vicinity of Mother’s residence to transport the
       Children).   The only relative (other than Mother) that the
       Children would have in Dallas would be their maternal
       grandmother, who is moving there also to continue working for
       the same employer who employs Mother’s husband (and which is
       moving its local operations completely to Dallas).

Trial Ct. Order, 6/23/16, at 3.        This conclusion is not unreasonable based

upon the evidence of record. See D.K., 102 A.3d at 478.

       (3) The feasibility of preserving the relationship between the

nonrelocating     party      and   the     child     through   suitable    custody

arrangements, considering the logistics and financial circumstances

                                         - 17 -
J-S87021-16


of the parties.     The trial court concluded, “There is no feasibility of

preserving the relationship between Father and the Children through suitable

custody arrangements,” if relocation were allowed to proceed.         Trial Ct.

Order, 6/23/16, at 4. The trial court continued:

     Mother’s husband adamantly testified that he would not be
     responsible for paying any costs associated with transporting the
     Children between Dallas and Lancaster. . . . Father’s means are
     relatively modest and would not withstand the expenses of
     frequent travel between Dallas and Lancaster for the Children.
     For the time being, the Children are too young to travel
     unaccompanied by an adult.

Id.; accord N.T., 5/23/16, at 53.      The trial court extrapolated on these

themes in its well-reasoned opinion:

     The problem is that [Mother and Husband] wish to [relocate] at
     the expense of Father’s relationship with the Children or, quite
     literally, at Father’s sole monetary expense.       Mother and
     Husband were content to enjoy the benefit of an income tax
     refund generated by Husband’s claiming the Children as his
     dependents, and they planned to spend the refund on
     themselves. At the same time, Husband was unwilling to expend
     any funds to address Mother’s transportation needs for the
     Children now or in the event that the relocation request had
     been granted. Frankly, the Court sees no equity in Mother and
     Husband’s approach to meeting the Children’s rights and needs
     to enjoy beneficial relationships with both Mother and Father,
     and the Court struggles with how ready Mother is to excise
     Father from the Children’s lives.         The ultimate and
     determinative factor in this case is that there presently is
     no feasible manner to preserve the relationship between
     Father and the Children if Mother is permitted to relocate
     to Texas with the Children.

Trial Ct. Op. at 23-24 (emphasis added); see N.T., 5/23/16, at 53, 57-58,

64, 116, 170. Again, these conclusions are not unreasonable in light of the

sustainable findings of the trial court. See D.K., 102 A.3d at 478.

                                    - 18 -
J-S87021-16


        (4) The child's preference, taking into consideration the age

and maturity of the child. The trial court pointed out that this factor is

inapplicable, because the Children are too young to have a well-formed

preference and were therefore not interviewed by the court. Trial Ct. Order,

6/23/16, at 4. The Parents agree. Mother’s Brief at 30; Father’s Brief at 10.

        (5) Whether there is an established pattern of conduct of either

party to promote or thwart the relationship of the child and the

other party.       The trial court found a pattern of conduct by Mother and

Husband of attempting to undermine the relationship between Father and

the Children. “While they are in Mother’s physical custody, the Children are

instructed to call [Husband] ‘daddy’ and to call Father [by his first name].”

Trial Ct. Order, 6/23/16, at 5; see N.T., 5/23/16, at 32-33.6 The trial court,

observing Husband’s testimony and other behavior first-hand, described

Husband as “hostile toward Father.” Trial Ct. Order, 6/23/16, at 10. The

trial   court   added    that   Husband        “refuses   to   make   any   reasonable

____________________________________________


6
  Mother disputes the trial court’s finding that “the [C]hildren were instructed
to call Husband ‘daddy’ and to call Father [by his first name],” and she
claims that there was “direct evidence to the contrary from Mother,
Husband, and [M]aternal [G]randmother.” Mother’s Brief at 34. However,
Mother does not cite to any specific notes of testimony or other portion of
the record in support of her contention. Upon our review of the record, we
observe that Mother and Maternal Grandmother affirmed that B.W.M. calls
Father by his first name and not by “Daddy”; Mother also confirmed that she
refers to Father by his first name when around B.W.M. N.T., 5/23/16, at 81,
97-98. During her testimony, Mother only disagreed that K.J.M. refers to
Father by his first name. Id. at 97.



                                          - 19 -
J-S87021-16


accommodation to enable the Children’s relationship with Father to thrive.”

Trial Ct. Order, 6/23/16, at 10; accord N.T., 5/23/16, at 57, 63-65.

      (6) Whether the relocation will enhance the general quality of

life for the party seeking the relocation, including, but not limited to,

financial or emotional benefit or educational opportunity.             The trial

court wrote:

      There is no evidence that the relocation will enhance the general
      quality of life for Mother. Rather, the relocation would at best
      preserve the present situation, and there might be some
      diminishment as Mother’s household income will not increase but
      her household expenses may increase. The relocation is being
      requested because her husband’s employer is closing operations
      at Spring Township, Berks County, and relocating these premises
      to Dallas, Texas. Mother does not work and indicated she will
      not work if the relocation is granted.

Trial Ct. Order, 6/23/16, at 5. Thus, the trial court considered this factor,

and Mother acknowledged that relocation would not improve her quality of

life. N.T., 5/23/16, at 107.

      (7) Whether the relocation will enhance the general quality of

life for the child, including, but not limited to, financial or emotional

benefit or educational opportunity.          The trial court discerned no

enhancement of the quality of life for the Children, for reasons overlapping

with those given with respect to the foregoing factors, such as eliminating

the relationship between Father and the Children, due to the costs of

transportation.   Trial Ct. Order, 6/23/16, at 6.        As the trial court

summarized:


                                   - 20 -
J-S87021-16


      [T]he only benefit which would result to anyone if this Court had
      granted Mother’s relocation request would be Husband’s
      retention of his employment position and salary. Since Husband
      strictly regulates who benefits from his income and to what
      extent, based upon his history and his express philosophy it is
      doubtful whether the Children would see any measurable benefit
      themselves.

Trial Ct. Op. at 28; accord N.T., 5/23/16, at 57; Trial Ct. Op. at 7.

Moreover, Mother admitted that relocation would not improve the Children’s

quality of life. N.T., 5/23/16, at 107.

      (8) The reasons and motivation of each party for seeking or

opposing the relocation. Mother’s sole reason for seeking relocation was

for Husband’s economic benefit.           Husband testified that there was no

possibility of maintaining his employment in Pennsylvania and that he is in a

particularly   remunerative   position     for   someone   with   his   educational

credentials. N.T., 5/23/16, at 50. However, Husband was not qualified as

an expert and provided no evidence of these claims, and the trial court

doubted their accuracy. Trial Ct. Order, 6/23/16, at 6; Trial Ct. Op. at 27.

With regard to issues of credibility and weight of the evidence, we must

defer to the trial court, which viewed and assessed the witnesses, including

Husband, first-hand. See D.K., 102 A.3d at 478. The trial court also noted

that Husband and Mother were obstinately refusing to consider any other

options, such as Husband completing his college degree, Husband accepting

employment in Pennsylvania for less salary, or Mother finding part-time

employment. Trial Ct. Op. at 27.


                                     - 21 -
J-S87021-16


       Father opposed the relocation because the Children would become

inaccessible to him. This motivation was unequivocal and understandable.

       (9) The present and past abuse committed by a party or

member of the party's household and whether there is a continued

risk of harm to the child or an abused party.               According to the trial

court and to the Parents’ briefs, neither party made allegations of abuse.

Trial Ct. Order, 6/23/16, at 7; Mother’s Brief at 33; Father’s Brief at 12.

See also Mother’s Criminal Record/Abuse History Certification, 5/3/16;

Father’s Criminal Record/Abuse History Certification, 5/6/16. There was no

evidence presented about present or past abuse committed by any member

of either of the Parents’ households.          See N.T., 6/8/16, at 198-99.   The

record is unclear as to the exact nature of Mother’s two past referrals of

Father to the Agency, but, as no action was taken by the Agency, these

complaints appear to be unsubstantiated.            N.T., 5/23/16, at 126.    We

therefore agree with the trial court that this factor is irrelevant to any

decision as to relocation. Trial Ct. Order, 6/23/16, at 7.

       (10) Any other factor affecting the best interest of the child. 7

The trial court did not identify any factor other than those discussed above

____________________________________________


7
  This tenth relocation factor of 23 Pa.C.S. § 5337(h) concerns the best
interest of the Children. As this factor corresponds to the fourth part of the
second issue raised by Mother for our review on appeal, we do not need to
address this issue separately. See Mother’s Brief at 7 ¶ 2(D).




                                          - 22 -
J-S87021-16


that is relevant to the best interests of the Children in the context of

relocation. Mother did not demonstrate any other factors affecting the best

interests of the Children; Mother’s Brief merely reiterated the trial court’s

findings and then baldly claimed that “[t]he evidence did not support the

Court’s conclusion,” without providing any further explanation.      Mother’s

Brief at 33-34.

       Our review of the record and the trial court’s order and opinion

convinces us that, contrary to Mother’s contentions, the trial court did

consider the ten factors set forth in 23 Pa.C.S. § 5337(h) when ruling on

Mother’s relocation request. The trial court’s well-reasoned conclusions were

based upon the evidence submitted at trial, as demonstrated by the trial

court’s copious citations to the record and as supported by our review. 8 We

therefore find no abuse of discretion.9




____________________________________________


8
  The second and third parts of the second issue raised by Mother on appeal
are that the trial court’s denial of Mother’s relocation request “was based on
findings that cannot be sustained under the evidence submitted at trial” and
“was unreasonable in light of the facts submitted at trial.” Mother’s Brief at
7 ¶ 2(B)-(C). We have reviewed the record and disagree with Mother’s
arguments on this issue.
9
  Our conclusion on this issue disposes of the first part of the second issue
raised by Mother on appeal. See Mother’s Brief at 7 ¶ 2(A).



                                          - 23 -
J-S87021-16


                                       Contempt

       For her remaining issue, Mother contests the trial court’s finding of

contempt and its award of counsel fees as a sanction for the contempt.

Mother’s Brief at 7 ¶ 5 & at 34-37.

       We review these issues to determine whether there was an abuse of

discretion.    Bowser v. Blom, 807 A.2d 830, 834 (Pa. 2002); A.L.-S. v.

B.S., 117 A.3d 352, 361 (Pa. Super. 2015); P.H.D. v. R.R.D., 56 A.3d 702,

706 (Pa. Super. 2012). An abuse of discretion is “[n]ot merely an error of

judgment, but if in reaching a conclusion the law is overridden or

misapplied, or the judgment exercised is manifestly unreasonable, or the

result of partiality, prejudice, bias or ill-will, as shown by the evidence of

record.” Bowser, 807 A.2d at 834 (citations omitted).

       According to 23 Pa.C.S. § 5323(g)(1)(v), “A party who willfully fails to

comply with any custody order may . . . be adjudged in contempt.

Contempt shall be punishable by . . . [c]ounsel fees and costs.” In addition,

Section 5339 provides, “a court may award reasonable interim or final

counsel fees, costs and expenses to a party if the court finds that the

conduct of another party was obdurate, vexatious, repetitive or in bad

faith.”10

____________________________________________


10
  Mother contends that Section 5339 is inapplicable, because “[t]hat section
exists independent of the relocation section of the custody law.” Mother’s
Brief at 37. But Mother was not held in contempt by the trial court for any
(Footnote Continued Next Page)


                                          - 24 -
J-S87021-16


      The trial court held Mother in contempt for failing to transport the

Children to the designated custody exchange location in compliance with the

trial court’s order regarding physical custody transfers.     Trial Ct. Order,

6/23/16, at 19; see also N.T., 5/23/16, at 9-10; Trial Cr. Op. at 18-19, 25-

26.   Further, the court found that Mother failed to make “any reasonable,

ongoing effort to remedy her non-compliance with the Court’s Order.” Trial

Ct. Order, 6/23/16, at 19; see also N.T., 5/23/16, at 37. The trial court

considered Mother’s declaration – in defiance of the court’s order – that

“Father must provide all transportation for Father to see the Children or

Father will not see the Children at all” to be an “ultimatum.” Trial Ct. Op. at

20; accord N.T., 5/23/15, at 37. The trial court was further “astounded” by

Husband’s “unwillingness” to help Mother in this regard.      Trial Ct. Order,

6/23/16, at 19 n.2; N.T., 5/23/16, at 57, 64.       The trial court took into

account the impracticality of public transportation, the repeated breakdowns

and ultimate sale of Mother’s automobile, and the unavailability of regular

transportation assistance from Mother’s family and friends. Trial Ct. Order,

6/23/16, at 19 n.2; see N.T., 5/23/16, at 9, 57.

                       _______________________
(Footnote Continued)

actions having to do with the relocation request; she was held in contempt
for failing to adhere to terms of the existing custody order of September 30,
2016 relating to transfer of physical custody. Mother’s argument therefore
would be without merit even if her argument for limiting Section 5339’s
scope were correct.        Moreover, Mother makes no argument against
application of Section 5323(g)(1), and Section 5323(g)(1) itself is sufficient
to support the trial court’s order.



                                           - 25 -
J-S87021-16


      With this background, the trial court found Mother in contempt for her

refusal to fulfill the terms of the agreed-upon custody order, including her

reluctance “to reasonably compensate Father for his time and expenses

associated with the additional transportation between the exchange point

and Mother’s residence” and to agree to “an extension of the time for

Father’s periods of physical custody of the Children to allow for the

additional travel time.” Trial Ct. Order, 6/23/16, at 19 n.2; accord Trial Ct.

Op. at 26. As the trial court clearly articulated its reasons for finding Mother

in contempt and demonstrated that Mother willfully failed to comply with the

existing custody order while simultaneously never attempting to modify the

order, we hold that the trial court did not abuse its discretion. Pursuant to

23 Pa.C.S. § 5323(1)(v), an award of counsel fees is therefore an

appropriate sanction.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2016




                                     - 26 -